DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the reply filed on October 20, 2021.  Claims 1-17 are pending.  Claim 1 is independent.

Response to Arguments
Applicants’ arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No. 2010/0274421 to Falkenstein, discloses Internal combustion engine 10 and second electric machine 36 may be precontrolled, based on the knowledge of the inertias that have to be compensated for. Additional inaccuracies may nevertheless be expected in this context, with effects on torque ME1 of rotational speed-regulated electric machine 30. A bus system 56 transmits the various setpoint values MVMsetpoint, ME2setpoint and nE1setpoint for the torque and the rotational speed to engine control unit 46 and rectifier inverters 42, 44.  Control system 48 determines in an optimized way the rotational speed degree of freedom, that is, internal VMsetpoint, and calculates from it setpoint rotational speed nE1setpoint for first electric machine 30, based on the coupling condition (block 66) of transmission 18 and actual rotational speed nAWactual Of transmission output shaft 38. Besides that, control system 48 specifies the setpoint torques MVMsetpoint ME1setpoint, ME2setpoint for the three units internal combustion engine 10, first electric machine 30 and second electric machine 36. The coupling condition 66 of the transmission 18 is also taken into account in this instance. Setpoint torques MVMsetpoint, ME1setpoint, ME2setpoint may include proportions for the compensation of inertias in dynamic operation.   The control system receives as input variables 50, 52, nAWactual, for instance, an accelerator pedal setting as well as a required electrical power for a vehicle electrical system, as well as actual rotational speed nAwactual of a drive shaft 38 of second electric machine 36.  (See paragraphs [0026] and [0032]).
With respect to independent claim 1, Falkenstein, taken singly or in combination with other prior art of record, does not disclose or teach that when there is a lack of correspondence between at least one of the measured values P, Θ and the associated theoretical value Pth, Θth, triggering a procedure for synchronizing the combustion engine (Mth).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661